UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-85994-01 MEWBOURNE ENERGY PARTNERS 03-A, L.P. Delaware 27-0055431 (State or jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 3901 South Broadway, Tyler, Texas (Address of principal executive offices) (Zip code) Registrant's Telephone Number, including area code: (903) 561-2900 Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 of 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Do not check if smaller reporting company Indicate by check mark if the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x MEWBOURNE ENERGY PARTNERS 03-A, L.P. INDEX Part 1-Financial Information Page No. Item 1.Financial Statements Condensed Balance Sheets - June 30, 2012(Unaudited) and December 31, 2011 3 Condensed Statements of Operations (Unaudited) - For the three months ended June 30, 2012 and 2011 and the six months months ended June 30, 2012 and 2011 4 Condensed Statements of Cash Flows (Unaudited) - For the six months ended June 30, 2012 and 2011 5 Condensed Statement of Changes In Partners' Capital (Unaudited) - For the six months ended June 30, 2012 6 Notes to Condensed Financial Statements 7 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3.Quantitative and Qualitative Disclosures about Market Risk 12 Item 4.Disclosure Controls and Procedures 12 Part II-Other Information Item 1.Legal Proceedings 13 Item 6.Exhibits and Reports on Form 8-K 13 2 MEWBOURNE ENERGY PARTNERS 03-A, L.P. Part I - Financial Information Item 1.Financial Statements CONDENSED BALANCE SHEETS June 30, 2012 December 31, 2011 (Unaudited) ASSETS Cash $ $ Accounts receivable, affiliate Prepaid state taxes Total current assets Oil and gas properties at cost, full-cost method Less accumulated depreciation, depletion, amortization and impairment ) ) Total assets $ $ LIABILITIES AND PARTNERS' CAPITAL Accounts payable, affiliate $ $ Total current liabilities Asset retirement obligation Partners' capital Total liabilities and partners' capital $ $ The accompanying notes are an integral part of the financial statements. 3 MEWBOURNE ENERGY PARTNERS 03-A, L.P. CONDENSED STATEMENTS OF OPERATIONS (Unaudited) For the For the Three Months Ended Six Months Ended June 30, June 30, Revenues and other income: Oil sales $ Gas sales Interest income - - - Total revenues and other income Expenses: Lease operating expense Production taxes Administrative and general expense Depreciation, depletion, and amortization Asset retirement obligation accretion Total expenses Net income (loss) $ ) $ $ ) $ Basic and diluted net income (loss) per partner interest (18,000 interests outstanding) $ ) $ $ ) $ The accompanying notes are an integral part of the financial statements. 4 MEWBOURNE ENERGY PARTNERS 03-A, L.P. CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) For the Six Months Ended June 30, Cash flows from operating activities: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation, depletion, and amortization Asset retirement obligation accretion Changes in operating assets and liabilities: Accounts receivable, affiliate ) Prepaid state taxes ) Accounts payable, affiliate Net cash provided by operating activities Cash flows from investing activities: Proceeds from sale of oil and gas properties - Purchase and development of oil and gas properties ) - Net cash provided by (used in) investing activities ) Cash flows from financing activities: Cash distributions to partners ) ) Net cash used in financing activities ) ) Net decrease in cash ) ) Cash, beginning of period Cash, end of period $ $
